Title: To George Washington from Thomas Jefferson, 3 October 1793
From: Jefferson, Thomas
To: Washington, George


          
            Monticello [Va.] Oct. 3. 1793.
          
          Th: Jefferson with his respects to the President has the honor to inclose him a
            commission from the French Executive council to mister Dannery to be Consul for them at
            Boston, also an Exequatur, countersigned by himself, which will want the Presidents
            signature, & then the seal of the U.S. with these is a letter to mister Genet, &
            a cover to mister Bankson directing him what to do.
            should the whole be approved by the President, he will be so good as to sign the
            Exequator & then stick a wafer in the cover of the whole to Bankson.
        